       Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDER WILLIAMS, JR.,

                                  Plaintiff,
                                                                    21-CV-1083 (JPC)
                      -against-
                                                                 ORDER OF SERVICE
 CITY OF NEW YORK, et al.,

                                  Defendants.

JOHN P. CRONAN, United States District Judge:

       Plaintiff, currently detained at the George R. Vierno Center (“GRVC”) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. By order dated February 25, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 1

                                           DISCUSSION

A.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint until the Court reviewed the complaint and ordered that summonses be issued.



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 2 of 12




The Court therefore extends the time to serve until 90 days after the date summonses are issued.

If the complaint is not served within that time, Plaintiff should request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F.

App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information

necessary to identify the defendant, the Marshals’ failure to effect service automatically

constitutes ‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

         To allow Plaintiff to effect service on Defendants New York City Health + Hospitals

(“H+H”) and Physician Affiliate Group of New York (“PAGNY”) Physician Assistant, Larry

Blackmore through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.       Waiver of Service

         The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the following

Defendants waive service of summons:

     •   City of New York

     •   Chief of the Department of Correction (“DOC”) Hazel Jennings, DOC General Counsel

         Heidi Grossman, and DOC Division Chief Becky Scott;



                                                  2
         Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 3 of 12




     •   GRVC Wardens Sherma Dunbar, Jean Rene, Tiffany Morales, Joanne Matos, and

         Assistant Deputy Wardens LaCroix (Shield #1361), Carter, and Loius;

     •   Security Chief Kenneth Stokes, Deputy Warden of Security Jonnel Shivraj, Security

         Captains Benard Mathis, and Ballah (Shield #1219);

     •   Captains Vallejo (Shield #924), Smith (Shield #1222), Williams (Shield #1266), Peters

         (Shield #423), Blake (Shield #89), Islam (Shield #1743), Carter (Shield #1092), Le Fleur

         (Shield #377), Palmer-Campbell (Shield #257), Moodie (Shield #593), Law (Shield #85),

         and Mevervich (Shield #1826);

     •   ESU Captains Ferber (Shield #1224) and Simms (Shield #5131); and

     •   Correction Officers Taylor (Shield #8644), Ritter (Shield #7994), Hickson (Shield

         #5395), Loiseau (Shield #1898), Adamchex (Shield #12359), K. Young (Shield #12268),

         White (Shield #8507), McNeil (Shield #12557), Dyches (Shield #14003), Reid (Shield

         #8637), Edmonds (Shield #10909), Sherma (Shield #13535), Omiblu (Shield #17242),

         Quinnones (Shield #2315), Emebu (Shield #19297), Lawrence (Shield #10351),

         Drumwright (Shield #8667), Day (Shield #5761), Coulthurst, Graves, Sherman, Miller

         (Shield #8636), Ramirez (Shield #15685), Rodriguez (Shield #9665), Figurioa, Pirce

         (Shield #15102), Nezma (Shield #6774), and Sholink (Shield #13295).

C.       Valentin order

         Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the DOC to identify a John Doe ESU officer (Defendant #41). It

is therefore ordered that the Law Department, which is the attorney for and agent of the DOC,

H+H, or PAGNY must ascertain the identity and badge number of this John Doe whom Plaintiff



                                                    3
       Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 4 of 12




seeks to sue here and the address where the defendant may be served. 2 Plaintiff also supplies

sufficient information to permit H+H and PAGNY to identify (1) Mrs. V., a Jane Doe mental

health clinician (Defendant #49); and (2) Dr. K., a John Doe mental health doctor (Defendant

#50). It is therefore ordered that H+H or PAGNY must ascertain the identities of these

defendants and the addresses where they may be served.

       The Law Department, H+H, or PAGNY must provide this information to Plaintiff and the

Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the addresses for the named John Doe Defendants and deliver all documents

necessary to effect service to the U.S. Marshals Service, or asking defendants to waive service of

summons.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




       2
         If the Doe defendant is a current or former DOC employee or official, the Law
Department should note in the response to this order that an electronic request for a waiver of
service can be made under the e-service agreement for cases involving DOC defendants, rather
than by personal service at a DOC facility. If the Doe defendant is not a current or former DOC
employee or official, but otherwise works or worked at a DOC facility, the Law Department must
provide a residential address where the individual may be served.

                                                     4
         Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 5 of 12




         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for H+H and Blackmore, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants listed in section B of this order waive service of summons.

         The Clerk of Court is directed to mail a copy of this order and the complaint to the New

York City Law Department at: 100 Church Street, New York, NY 10007; New York City Health

+ Hospitals, 125 Worth Street, New York, NY 10013; and Physician Affiliate Group of New

York, P.C., Correctional Health Services, 55 West 125th Street Suite 1001, New York, NY 10027.

SO ORDERED.

Dated:     March 2, 2021
           New York, New York

                                                              JOHN P. CRONAN
                                                           United States District Judge




                                                 5
Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 6 of 12




              DEFENDANTS AND SERVICE ADDRESSES


      New York City Health + Hospitals
      125 Worth Street
      New York, NY 10013

      Larry Blackmore, PA
      c/o Gwendolyn Renee Tarver
      PAGNY- Correctional Health Services
      49-04 19th Avenue
      1st Floor
      Astoria, New York 11105
        Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 7 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 8 of 12




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
       Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 9 of 12




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
      Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 10 of 12




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
      Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:21-cv-01083-JPC-KHP Document 6 Filed 03/02/21 Page 12 of 12




VII.     PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
